Citation Nr: 0020914	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  99-06 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
sprain of the right ankle, currently evaluated at 10 percent.

2.  Whether post traumatic degenerative joint disease is a 
manifestation of the veteran's service connected right ankle 
disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel



INTRODUCTION

The veteran had active service from August 1983 to April 1987 
with subsequent unverified service in the reserves.

By rating decision in October 1997, service connection for 
residuals of a sprain of the right ankle was granted.  This 
appeal arises from the February 1998 rating decision from the 
Buffalo, New York Regional Office (RO) that continued the 
evaluation of the veteran's service connected residuals of a 
sprain of the right ankle at 10 percent and denied service 
connection for post traumatic degenerative joint disease of 
the right ankle.  A Notice of Disagreement was filed in 
December 1998 and a Statement of the Case was issued in 
January 1999.  A substantive appeal was filed in March 1999 
with a request for a hearing before a Member of the Board in 
Washington, D.C.

In writing in June 2000, the veteran withdrew his request for 
a hearing before a Member of the Board. 

Even though an issue on appeal was classified as service 
connection for post traumatic degenerative joint disease by 
the RO, it appears that the veteran is contending that any 
post traumatic degenerative joint disease of the right ankle 
is a manifestation of his service connected right ankle 
disability and therefore, the Board is reclassifying the 
issue as such. 


REMAND

The veteran contends that the RO erred by failing to grant 
the benefits sought on appeal.  He has thus stated a well-
grounded claim for an increased rating.  A claim for an 
increased evaluation is well grounded if the claimant asserts 
that a condition for which service connection has been 
granted has worsened.  Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).

In reviewing the evidence in the claims folder, the 
undersigned notes that the VA examination conducted in May 
1999 is inadequate for rating purposes.  The examination did 
not address the requirements of DeLuca v. Brown, 8 Vet. App. 
202 (1995).  Therein, the Court held that in evaluating a 
service connected disability involving a joint, functional 
loss due to pain under 38 C.F.R. § 4.40 and functional loss 
due to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. § 4.45 must be 
considered.  The Court also held that the functional loss, if 
feasible, should be determined by reference to additional 
range of motion loss.  It was explained that the diagnostic 
codes pertaining to range of motion do not subsume 38 C.F.R. 
§ 4.40 and § 4.45 and that the rule against pyramiding set 
forth in 38 C.F.R. § 4.14 did not forbid consideration of a 
higher rating based on a greater limitation of motion due to 
pain on use, including during flare ups.  At the May 1999 
examination, it was indicated that the veteran had pain with 
range of motion.  An examination that addresses the DeLuca 
requirements must be accomplished.

Additionally, the veteran contends that he has degenerative 
joint disease of the right ankle that is a manifestation of 
the service connected right ankle disability.  On the May 
1999 VA examination, post traumatic degenerative joint 
disease of the right ankle was diagnosed; however, the 
diagnosis appears to have been made prior to reviewing the x-
rays which showed a normal ankle.  When the veteran is being 
examined, the examiner should be asked to review the prior or 
any current x-rays and determine if the veteran has arthritis 
of the right ankle.

Finally, in a March 1993 reserve service medical record, the 
veteran indicated that he was receiving steroid treatments 
for "arthritis" of the right ankle.  Any medical records 
regarding these treatments and any records from providers who 
treated the veteran for arthritis of the right ankle should 
be requested prior to the VA examination.  Clinical data 
which takes into account both prior and recent medical 
treatment is needed to ensure that the evaluation of the 
veteran's disability is a fully informed one.  38 C.F.R. 
§ 4.1 (1998).  As the VA has a duty to assist the veteran in 
the development of facts pertaining to this claim, these 
records should be made part of the claims folder prior to the 
examination.  The Court has held that the duty to assist the 
claimant in obtaining and developing available facts and 
evidence to support his claim includes obtaining all relevant 
medical records.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  

The veteran's attention is directed to the following 
regulations.  

Sec. 3.655  Failure to report for 
Department of Veterans Affairs 
examination.

    (a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.
    (b) Original or reopened claim, or 
claim for increase.  When a claimant 
fails to report for an examination 
scheduled in conjunction with an original 
compensation claim, the claim shall be 
rated based on the evidence of record.  
When the examination was scheduled in 
conjunction with any other original 
claim, a reopened claim for a benefit 
which was previously disallowed, or a 
claim for increase, the claim shall be 
denied.

38 C.F.R. § 3.655 (1999).

Under the circumstances of this case, the Board finds that 
further assistance is required.  Accordingly, the case is 
REMANDED to the RO for the following:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers who treated the 
veteran for the residuals of a sprain of 
the right ankle in recent years and for 
any treatment for post traumatic 
degenerative joint disease of the right 
ankle.  Thereafter, the RO should obtain 
legible copies of all records that have 
not already been obtained, including any 
from a provider who gave the veteran 
steroid treatments around March 1993.

2.  Following completion of the above 
action, the veteran should be afforded a 
VA orthopedic examination to determine 
the current severity of the residuals of 
a sprain of the right ankle.  The claims 
folder must be made available to the 
examiner prior to the examination.  In 
addition, x-ray films taken in May 1999 
by the VA should be made available to the 
examiner.  All necessary diagnostic 
testing should be done to determine the 
full extent of all disability present.  
All disability should be evaluated in 
relation to its history with emphasis on 
the limitation of activity and functional 
loss due to pain imposed by the 
disability at issue in light of the whole 
recorded history.  

In regards to the residuals of a sprain 
of the right ankle, the examiner should 
indicate complete range of motion 
findings in degrees and also indicate 
what is considered normal range of 
motion.  The examiner should also 
determine whether there is any pain, 
weakened movement, excess fatigability, 
or incoordination on movement, and 
whether there is likely to be additional 
range of motion loss of the right ankle 
due to any of the following:  (1) pain on 
use, including flare ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  The above determinations 
must, if feasible, be expressed in terms 
of the degree of additional range of 
motion loss due to pain on use or during 
flare ups under § 4.45.  If the examiner 
is unable to make such a determination, 
it should be so indicated on the record.  
The factors upon which any medical 
opinion is based should be set forth for 
the record.  The examiner should indicate 
whether there is evidence of the 
functional equivalent of complete bony 
fixation (ankylosis) of the right ankle 
in plantar flexion between 30 degrees and 
40 degrees, or in dorsiflexion, between 0 
degrees and 10 degrees, in plantar 
flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 degrees or 
with abduction, adduction, inversion or 
eversion deformity.

The examiner should determine whether the 
veteran has arthritis of the ankle.  The 
basis for any such determination should 
be addressed.  Additional x-rays should 
be ordered if the physician determines 
that existing x-rays are inadequate or 
too old to make this determination.  (The 
judgment as to whether to order 
additional x-rays is being left with the 
examiner as the undersigned does not want 
to expose the veteran to any x-rays which 
are not necessary.)

3.  After completion of the requested 
development, the RO should review the 
veteran's claims on the basis of all the 
evidence of record, to include the issue 
of whether the veteran has arthritis of 
the right ankle which is a manifestation 
of the service connected right ankle 
disability.  If any action taken remains 
adverse to the veteran, he and his 
representative should be furnished a 
Supplemental Statement of the Case on the 
pending issues.  This should include 
consideration and discussion of 38 C.F.R. 
§ 3.655 with regard to the increased 
rating claim if the veteran fails to 
appear for a scheduled examination.  If 
the veteran fails to appear for a 
scheduled examination, the RO should 
include verification in the claims file 
as to date the examination was scheduled 
and address to which notification was 
sent.  The veteran and his representative 
should then be afforded an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




